

114 S584 IS: Better Efficiency and Administrative Simplification Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 584IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Thune (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide the option to receive Medicare Summary
			 Notices electronically, to increase the flexibility and transparency of
			 contracts with medicare administrative contractors, and for other
 purposes.1.Short titleThis Act may be cited as the Better Efficiency and Administrative Simplification Act of 2015.2.Option to receive Medicare Summary Notice electronically(a)In generalSection 1806 of the Social Security Act (42 U.S.C. 1395b–7) is amended by adding at the end the following new subsection:(c)Format of statements from Secretary(1)Electronic option beginning in 2016Subject to paragraph (2), for statements described in subsection (a) that are furnished for a period in 2016 or a subsequent year, in the case that an individual described in subsection (a) elects, in accordance with such form, manner, and time specified by the Secretary, to receive such statement in an electronic format, such statement shall be furnished to such individual for each period subsequent to such election in such a format and shall not be mailed to the individual.(2)Limitation on revocation option(A)In generalSubject to subparagraph (B), the Secretary may determine a maximum number of elections described in paragraph (1) by an individual that may be revoked by the individual.(B)Minimum of one revocation optionIn no case may the Secretary determine a maximum number under subparagraph (A) that is less than one.(3)NotificationThe Secretary shall ensure that, in the most cost effective manner and beginning January 1, 2017, a clear notification of the option to elect to receive statements described in subsection (a) in an electronic format is made available, such as through the notices distributed under section 1804, to individuals described in subsection (a). For notices distributed under section 1804 on or after January 1, 2017, the Secretary shall ensure that such notice includes a clear notification of the option to elect to receive statements described in subsection (a) in an electronic format..(b)Encouraged expansion of electronic statementsTo the extent to which the Secretary of Health and Human Services determines appropriate, the Secretary shall—(1)apply an option similar to the option described in subsection (c)(1) of section 1806 of the Social Security Act (42 U.S.C. 1395b–7) (relating to the provision of the Medicare Summary Notice in an electronic format), as added by subsection (a), to other statements and notifications under title XVIII of such Act (42 U.S.C. 1395 et seq.); and(2)provide such Medicare Summary Notice and any such other statements and notifications on a more frequent basis than is otherwise required under such title.3.Renewal of MAC contracts(a)In generalSection 1874A(b)(1)(B) of the Social Security Act (42 U.S.C. 1395kk–1(b)(1)(B)) is amended by striking 5 years and inserting 10 years.(b)ApplicationThe amendments made by subsection (a) shall apply to contracts entered into on or after, and to contracts in effect as of, the date of the enactment of this Act.(c)Contractor performance transparencySection 1874A(b)(3)(A) of the Social Security Act (42 U.S.C. 1395kk–1(b)(3)(A)) is amended by adding at the end the following new clause:(iv)Contractor performance transparencyTo the extent possible without compromising the process for entering into and renewing contracts with medicare administrative contractors under this section, the Secretary shall make available to the public the performance of each medicare administrative contractor with respect to such performance requirements and measurement standards..